DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II claims 4-8 in the reply filed on 5/10/2022 is acknowledged.  The traversal is on the ground(s) that there is a single inventive concept in the groups of claims.  This is not found persuasive for the reasons enumerated in the restriction requirement mailed 3/22/2022.  
The requirement is still deemed proper and is therefore made FINAL.

Newly submitted claim 15 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the reasons were enumerated in the restriction requirement mailed 3/22/2022.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 15 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Information Disclosure Statement
4.            The information disclosure statement filed 7/26/2019 fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 is indefinite because the claim recites the dynamic viscosity but does not recites the temperature at which the dynamic viscosity is measured.  
Claim 7 is rejected because the claim recites a broad concentration range such and a narrow range of “for example meat and fish” within the same claim.   The claim would be better understood as separate dependent claims.    
          A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim 4-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Perlman, US Patent No. 6,755,877 (hereinafter referred to as Perlman). 
	Regarding claims 4-8 and 13-14, Perlman discloses a combustible fire-starting or heat-providing assembly is described that includes a suitable quantity of combustible alcohol-based fuel liquid held within a freestanding, combustible, alcohol-resistant and alcohol-impermeable container.  The container is configured with at least a bottom wall and a perimeter sidewall that is continuous with the bottom wall, in which the upper portion of the container is substantially open to the air to allow free-burning of the fuel liquid.  The container is of a suitable composition and the sidewall is of an adequate thickness and rigidity for the container to retain the fuel liquid without leakage throughout the period of combustion of the fuel, even as the sidewall gradually diminishes in height as it melts and burns downward toward the bottom wall of the container (as recited in claims 6-7) (see Abstract).  
Perlman discloses in columns 3-4, that in preferred embodiments, a suitable quantity of combustible alcohol-based fuel liquid placed in the container is between approximately 1 and 10 fluid ounces and comprises ethanol in a weight concentration ranging from 34 to 94 wt% to which is added 0.1 to 5 wt% of hydroxypropylcellulose to produce a composition having a kinematic viscosity at 20°C ranging from 1 to 25,000 cp (as recited in claims 4 and 13-14) which is used for cooking food (as recited in claims 5-8) (Col. 2/L. 31-50).     
Perlman differs from claim 4 in that the concentration of ethanol encompasses and overlaps the range recited in claim 4.  
See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/
Primary Examiner, Art Unit 1771